United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                     FILED
                     IN THE UNITED STATES COURT OF APPEALS                          April 7, 2006
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                        Charles R. Fulbruge III
                                                                                      Clerk
                                      No. 05-50964
                                 _____________________
UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
ARMANDO MARTINEZ-LOPEZ
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, Del Rio
                                 2:05-CR-72
                           ---------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the district court for resentencing is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed alternative

motion to extend time to file appellee’s brief until 14 days

after denial of motion to vacate and remand is DENIED as moot.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.